Citation Nr: 0107811	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a compensable evaluation for a shrapnel scar 
on the left lateral malleolus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.  

In a February 1999 decision, the Board of Veterans' Appeals 
(Board) granted the veteran's claim of entitlement to service 
connection for residuals of a left foot injury, therein 
characterized as a scar on the left lateral malleolus.  In a 
March 1999, rating decision, the Department of Veterans 
Affairs (VA) North Little Rock, Arkansas, Regional Office 
(RO) assigned a 0 percent evaluation to that disorder.  The 
veteran subsequently perfected an appeal of the evaluation 
assigned.  


REMAND

On review of the record in this case, the Board notes that 
the last time the veteran was provided with a VA examination 
of his service-connected shrapnel scar on the left lateral 
malleolus was in June 1995.  In his December 1999 substantive 
appeal, however, the veteran contended that the disability 
manifestations resulting from his service-connected disorder 
had increased in severity since the last examination. The 
veteran has argued that the residual symptoms that he 
experiences include numbness of the left toe and left side of 
the foot, burning, tingling, poor circulation, swelling and 
pain.  An attempt should be made to determine whether any of 
the claimed symptoms are due to the service-connected scar.  
Consequently, another examination should be scheduled.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (when appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled another 
examination). 

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the issue on 
appeal pending a remand of the case to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify all physicians, both private and 
VA, who have treated him in the recent 
past for his service-connected shrapnel 
scar on the left lateral malleolus.  
After obtaining any necessary 
authorization, the RO should then obtain 
copies of all medical records from all 
sources identified by the veteran.  Any 
records obtained should be associated 
with the claims folder.  

2.   The RO should arrange for an 
examination of the veteran to determine 
the nature and extent of disability due 
to his shrapnel scar on the left lateral 
malleolus.  The claims file must be made 
available to the examiner.  Any 
opinion(s) expressed must be accompanied 
by a complete rationale.  In addition to 
describing the nature and extent of 
severity of the veteran's shrapnel scar 
on the left lateral malleolus, it is 
requested that the examiner render an 
opinion as to which of the following 
complaints, if any, can legitimately be 
associated with the veteran's service-
connected scar:  numbness of the left toe 
and left side of the foot, burning, 
tingling, poor circulation, swelling, and 
pain.

3.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issue of entitlement to an 
increased (compensable) evaluation for 
shrapnel scar on the left lateral 
malleolus, with consideration being given 
to the appropriate diagnostic codes, and 
to the provisions of Fenderson v. West, 
12 Vet. App. 119 (1999), as warranted.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


